Citation Nr: 1542974	
Decision Date: 10/06/15    Archive Date: 10/13/15	

DOCKET NO.  09-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to various service-connected disabilities, including a chronic cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from August 2003 to November 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an April 2012 Board decision, the issue of entitlement to service connection for chronic cervical strain was granted.  The Board also remanded for additional development the issues of entitlement to service connection for sleep apnea and a headache disorder.  In March 2014, the Veteran's case was remanded for additional development.  

In August 2014, the Board granted entitlement to service connection for sleep apnea, and remanded the issue of entitlement to service connection for a chronic headache disorder.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a chronic headache disorder is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's claimed headache disorder.

In that regard, at the time of the Board's prior remand in August 2014, it was noted that service treatment records showed that, on a number of occasions in service, the Veteran complained of headaches.  Further noted was that, while a VA examiner in May 2012 opined that the Veteran suffered from tension headaches which were unrelated to his period of active military service, no opinion was offered as to whether a headache disorder was in some way causally related to certain of his service-connected disabilities, to include, as argued by his representative, a cervical strain, tinnitus, posttraumatic stress disorder, "dry eyes," and sleep apnea.  

Accordingly, in August 2014 the Board directed that the Veteran be afforded an additional VA neurologic examination in order to determine the exact nature and etiology of any diagnosed headache disorder.  Moreover, if possible, the neurological examination in question was to have been conducted by a neurologist who had not heretofore seen or examined the Veteran.

A review of the record discloses that the examination requested was, in fact, conducted in June 2015.  However, all indications are that the examination in question, as well as the requested opinion, was conducted by a specialist in family medicine, and not by a neurologist, as specifically requested by the Board.  A remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to insure compliance with the terms of the remand, either personally, or as head of the Department.  See Stegall v. West, 18 Vet. App. 268, 271 (1998).  The Veteran's representative in August 2015 presented argument concerning this very deficiency in the RO's failure to comply with the terms of the August 2014 remand.

Hence, the case is once again REMANDED to the AOJ for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2015, the date of the most recent VA examination of record, should be obtained and incorporated in the Veteran's Benefits Management System electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded an additional VA neurologic examination in order to determine the exact nature and etiology of any diagnosed headache disorder.  This examination must be conducted by a neurologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the neurological examination, the examining neurologist must specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable headache disorder, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from a chronic headache disorder, but that such disorder did not have its origin during his active military service, the examiner must then address whether any identified headache disorder is at least as likely as not proximately due to, the result of, or aggravated by any service-connected disability or any combination of service connected disabilities.  In this regard, the appellant is service connected, in pertinent part, for cervical strain, tinnitus, posttraumatic stress disorder, "dry eyes," and sleep apnea. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examining neurologist must specify in his report that the VBMS file, as well as the Veteran's Virtual VA electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examining neurologist has documented his consideration of all records contained in Virtual VA, as well as the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ must then readjudicate the Veteran's claim for service connection for a chronic headache disorder, on both a direct and secondary basis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since July 2015.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



